Title: From George Washington to George Clinton, 8 September 1779
From: Washington, George
To: Clinton, George


        
          Dear Sir
          Head Quarters West Point 8th Sepr 1779
        
        I have the pleasure to inform you, that the junction between Generals Sullivan and Clinton having been formed at Tioga, the whole Army moved the 26th Augt. On the 29th the advanced party of Riflemen announced the Enemy at a place called the Newtown, and that they were advantageously posted and intrenched. General Sullivan, having reconnoitered them—made his dispositions, and attacked them in front and flank at the same time. Their lines (which he says were more judiciously constructed than could have been expected) were quickly carried, and the enemy fled with the greatest precipitation, leaving eleven Warriors dead upon the feild—a number of Arms—packs, Blankets and all their Baggage. A Negro and a White were taken prisoners, from them, General Sullivan learned, that the force of the Enemy had consisted of five Companies of Whites and Warriors from seven Indian Natio⟨ns,⟩ under the command of the two Butlers, Brant and McDonald, and that they had been eight days waiting at that place. The feilds of Corn⟨,⟩ Beans and Vegetables were very extensive, and were all destroyed. Our loss was 3 Killed and 39 Wounded. among the latter, Major Titco⟨mb,⟩ Capt. Clause and Mr McAulay of General Poor’s Brigade. Mr McAulay since dead. I imagine the inclosed, which came with my dispatches, will give your Excellency an Account of the above Affair.
        I expect the Count la Luzerne, the new Minister of France, will be here in a few days, on his way to Philada—Should your Excellency chuse to pay him a Visit, I will inform you of his arrival by Express. I

have the honor to be with the sincerest Respect and Esteem Yr Excellency’s Most obt Sevt
        
          Go: Washington
        
      